internal_revenue_service p o box cincinnati oh release number release date date date legend b board member w dollars dollar amount x dollars dollar amount y number z number dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program your purpose is to make education possible for youth from impoverished countries your will award scholarships primarily to students from impoverished countries who agree to come to the united_states and enroll to study here your founder b wants to make a positive impact on the lives of poor children living in impoverished countries by making education possible for them however students from within the united_states may also apply and be considered for these scholarships letter catalog number 58263t the scholarship program will provide support to students from grade school to graduate school level and can be in amounts from w dollars up to x dollars depending on the individual’s expenses and financial situation there is no exact minimum or maximum scholarship amount you have an application which will be disseminated to your partner schools school districts and communities you will reach out and collaborate with schools primarily in impoverished countries to find promising student scholars b may recommend to candidates that they apply for the scholarship along with schools or teachers who may identify potential candidates these students will be directed to complete an application form individuals currently enrolled in or accepted to a grade school college university or graduate school and exhibit financial need are eligible for the scholarship recipients will be selected based on criteria which include financial need excellent academic performance character motivation and potential and personal references candidates will be required to complete an application and be able to provide references letters of recommendation proof of enrollment financial information and other documentation needed to determine eligibility your current and former employees officers directors and agents and any members of their immediate_family and those living in their households are ineligible to receive your scholarship your board_of directors consisting of y individuals including b is your selection committee applications will be presented to your board_of directors at monthly board meetings your board will decide who will receive a scholarship and the amount b has the tie breaking vote per your award letter scholarship funds will be sent directly to schools prior to the start of the academic year you require recipients to maintain a minimum grade point average of z during the term of the scholarship you require periodic reports from the educational_institution of courses taken and grades received upon completion you also require a final report if a student is in graduate school you require a report on the progress of the recipient’s thesis or other project annually that has been approved by a faculty_member if a recipient fails to submit the reports does not meet the grades requirement or does not comply with requirements of the scholarship you may terminate the scholarship and stop distributions you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee letter catalog number 58263t are used for their intended purposes and withhold further payments to grantees until it obtains grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that it undertook the supervision and investigation of grants described in the prior paragraph basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58263t e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representatives as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
